Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 12/28/2021 in which claims 6, 8-18, 21, 24, 27-28, 31, 33, 35-36, 38-39 and 41 were canceled; claims 1, 20, 22-23, 25-26, 29 and 43 were amended; and claims 44-46 were newly added. All the amendments have been thoroughly reviewed and entered. Claims 1-5, 7, 19-20, 22-23, 25-26, 29-30, 32, 34, 37, 40, and 42-46 are under examination.

Withdrawn Rejections
	The rejection of claims 20, 22, 25-26 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendments to claims 20, 22, 25-26 and 29.
The rejection of claim(s) 1-4, 7, 19, 20, 22, 34, 37, 40 and 42-43 under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson (1 October 2015; US 2015/0272878 A1; previously cited), is withdrawn, in view of Examiner’s amendment below.
The rejection of claims 1-5, 7, 19, 20, 22, 34, 37, 40 and 42-43 under 35 U.S.C. 103 as being unpatentable over Reddick et al (11 September 2014; US 2014/0255452 A1; previously cited) in view of Nilsson (1 October 2015; US 2015/0272878 A1; previously cited), is withdrawn, in view of Examiner’s amendment below.
The rejection of claims 23, 25, 26, 30 and 32 under 35 U.S.C. 103 as being unpatentable over Reddick et al (11 September 20; US 2014/0255452 A1) in view of Nilsson (1 October 2015; US 2015/0272878 A1), as applied to claim 1 above, and 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alyson DiLena on 03/09/2022. 
The following examiner’s amendment hereunder is based upon the set of claims filed 12/28/2021.
The application has been amended as follows:

Claim 1 is amended as follows:
1.  A pouch designed for administration of an active ingredient in the oral cavity, the pouch containing a matrix composition comprising a water-insoluble composition, and granules consisting of a combination of nicotine and a water-soluble composition, wherein the water-soluble composition comprises sugar alcohol as a water-soluble carrier for the nicotine, and wherein the water-insoluble composition comprises microcrystalline cellulose.


Claim 43 is amended as follows:
43.  A pouch designed for administration of an active ingredient in the oral cavity, the pouch containing a matrix composition comprising a water-insoluble composition, and granules consisting of a combination of nicotine and a water-soluble composition, wherein the water-soluble composition comprises sugar alcohol as a water-soluble carrier for the nicotine, , and wherein the water-insoluble composition comprises microcrystalline cellulose.

Claim 45 (canceled).


Claim 46 (canceled).


REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention is drawn to a pouch containing a matrix composition comprising a water-insoluble composition, and granules consisting of a combination of nicotine and a water-soluble composition, wherein the water-soluble composition comprises sugar alcohol as a water-soluble carrier for the nicotine, and wherein the water-insoluble composition comprises microcrystalline cellulose.
The closest applied prior art includes Nilsson (US 2015/0272878 A1) and Reddick et al (US 2014/0255452 A1). While Nilsson teaches a pouch comprising a matrix composition containing granules consisting of a combination of nicotine and a water-soluble composition, wherein the water-soluble composition comprises sugar 
	As a result, claims 1-5, 7, 19-20, 22-23, 25-26, 29-30, 32, 34, 37, 40, and 42-44 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	Claims 1-5, 7, 19-20, 22-23, 25-26, 29-30, 32, 34, 37, 40, and 42-44 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613